Carr, J.
A demurrer to evidence is always a dangerous course; and here, I think it was particularly ill-advised. For the evidence stated in the demurrer, giving it only fail-play, and drawing the inferences which a jury should reasonably have drawn from it, is quite sufficient to establish the appellee’s claim to recover. The facts proved furnish the strongest grounds to infer, that for a series of years Gore was in the habit of getting his leather from Buzzard's tannery; that though his slaves were his agents, or rather his instruments, for carrying raw hides to the tanner, and bringing back tanned leather, yet it was he who sent the raw material and received the manufactured article ; and that he was to pay the difference, if any, between the values of what he thus bought and sold. When Buzzard's administrators rendered the account, at Gore's instance, he examined it, and did not object to any of the charges against him ; he only objected to the charge of interest, and said that if they would give him the credits he was entitled to, he would pay the principal. This was a plain admission of the justice of the account, except as to the interest, and as to the credits he claimed, which, however, he never attempted to prove; and this admission alone, affords a decisive answer to the whole argument for the appellant. The judgement of the circuit court is right.
The other judges concurred. Judgement affirmed.